UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-7108



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ERNEST J. HODGES,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-99-58-BO, CA-02-47-5-BO)


Submitted:   October 10, 2002              Decided:   October 17, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ernest J. Hodges, Appellant Pro Se. Kenneth Fitzgerald Whitted,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ernest J. Hodges seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We have reviewed the record and conclude for the reasons stated by

the district court that Hodges has not made a substantial showing

of the denial of a constitutional right.     See United States v.

Hodges, Nos. CR-99-58-BO; CA-02-47-5-BO (E.D.N.C. June 13, 2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   See 28 U.S.C. § 2253(c) (2000).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2